EXECUTION COPY







LETTER AGREEMENT




September 28, 2007




China Shen Zhou Mining & Resources, Inc.

No. 166 Fushi Road Zeyang Tower

Shijingshan District, Beijing

China 100043







Re: Future Financing of China Shen Zhou Mining & Resources, Inc.




Ladies and Gentlemen:




Reference is made to the 6.75% Senior Convertible Notes Due 2012 issued by China
Shen Zhou Mining & Resources, Inc. (the “Company”) under an Indenture dated
December 27, 2006 between the Company and The Bank of New York, as trustee, as
amended (the “Indenture”), initially purchased by Citadel Equity Fund Ltd.
(“Citadel”).  For good and valid consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

The Company shall not issue any securities (including without limitation any and
all shares of capital stock, securities convertible into, or exchangeable or
exercisable for, such shares, and options, warrants or other rights to acquire
such shares, any securities that represent the right to receive any of the
foregoing, other equity securities and debt securities) or raise debt without
the prior written consent of Citadel.  If the Company or any current shareholder
of the Company receives any indication of interest or an offer from a third
party in connection with any such proposed issuances of securities or raising of
debt, the Company will immediately notify Citadel in writing, specifying the
identity of the indicator of interest or offeror and the terms and conditions of
such indication of interest or offer.

In the event that the Company is not able to comply with its obligations set
forth in Section 4.25 of the Indenture due to Events of Force Majeure or any
change after the date hereof in the published official listing standards of
NASDAQ, AMEX or NYSE, Citadel agrees to consent to amending the Indenture to
reasonably extend the deadline of December 31, 2007 set forth in each of (i) the
definition of “Additional Interest” under Section 1.01 of the Indenture, (ii)
paragraph (a) in the definition of “Liquidated Damages” under Section 1.01 of
the Indenture, (iii) the second paragraph of Section 4.01 of the Indenture, and
(iv) Section 4.25 of the Indenture.  For the purposes of this agreement, “Events
of Force Majeure” means events or circumstances reasonably beyond the control of
the Company, including, without limitation, fire, flood, explosion, earthquake
or other act of God; any outbreak or escalation of hostilities, war, terrorist
attacks, riots or civil disorders in any country; any strike, lockout or other
labor dispute; or any decree, law, or regulation of any governmental authority.

This Agreement may be signed in counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.











--------------------------------------------------------------------------------







If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and Citadel.

Very truly yours,

CITADEL EQUITY FUND LTD.

By:

Citadel Limited Partnership, its Portfolio Manager







By:

Citadel Investment Group, L.L.C., its General Partner










By: __________________________________

Name:

Title:





S-1




--------------------------------------------------------------------------------







Confirmed and agreed as of the
date first above written:




CHINA SHEN ZHOU MINING & RESOURCES, INC.







By:  

      Name:  

      Title:  








S-2


